***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STATE v. LENIART—CONCURRENCE

   PRESCOTT, J., concurring. Although our Supreme
Court unanimously agreed with our earlier conclusion
that the trial court improperly excluded the videotape
of the polygraph pretest interview, a majority of the
justices nonetheless concluded that the defendant had
failed to demonstrate that the improper exclusion of
the videotape was harmful to him. See State v. Leniart,
333 Conn. 88, 127–28, 138, 215 A.3d 1104 (2019). In
reaching that conclusion, the majority stated that ‘‘[o]ur
impression of the videotape, and what the jury likely
would have gleaned therefrom, differs from that of the
Appellate Court.’’ Id., 133.
   As a judge on an intermediate appellate court, I am, of
course, bound by the majority opinion of our Supreme
Court in this matter. This obligation, in my view,
includes the duty to analyze the question of whether
the improper exclusion of the videotape violated the
defendant’s constitutional rights by applying the
descriptions and characterizations of the contents of
the videotape that are set forth in Justice Mullins’ major-
ity opinion; see id., 133–36; regardless of my own
impression or the impression of Justice D’Auria in his
dissent. See id., 169–70. In light of those characteriza-
tions, I cannot conclude, under the precedent well
described and aptly applied by Judge Devlin, that the
improper exclusion of the videotape violated the defen-
dant’s constitutional rights to present a defense or to
confront the witnesses against him.
  Accordingly, I concur in the result.